titannaftawholesalecr_image1.gif [titannaftawholesalecr_image1.gif]




May 30, 2018


Titan Machinery, Inc.
644 E Beaton Dr.
West Fargo, ND 58078


Attn: Mark Kalvoda
Chief Financial Officer
via electronic mail


Re: Wholesale Floor Plan Credit Facility


Dear Mr. Kalvoda,


Titan Machinery, Inc. (“Titan”) and CNH Industrial Capital America LLC (“CNHI”)
are parties to that Amended and Restated Wholesale Floor Plan Credit Facility
and Security Agreement dated November 13, 2007, as amended from time to time,
most recently amended in a letter dated March 30, 2018 (the “Agreement”). This
letter will confirm that, effective May 31, 2018, the current total wholesale
floor plan credit limit for Titan is $320,000,000.00.


Best Regards,


CNH Industrial Capital America LLC




/s/ Mike VanVlaenderen
Mike VanVlaenderen, Strategic Accounts Manager




Titan agrees to the above described amendment to the Amended and Restated
Wholesale Floor Plan Credit Facility and Security Agreement dated November 13,
2007, as amended.


Titan Machinery, Inc.




/s/ Mark Kalvoda
Mark Kalvoda, Chief Financial Officer


CNH Industrial Capital America LLC
5729 Washington Ave
Racine WI 53406